Case: 15-51193      Document: 00513763660         Page: 1    Date Filed: 11/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-51193                                 FILED
                                  Summary Calendar                       November 17, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRIS WENDELL VORHIES, also known as Lurch, also known as Chris
Voerhis, also known as Chris Vorhies,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:14-CR-189-33


Before KING, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Chris Wendell Vorhies has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011).    Vorhies has filed a response.           The record is not sufficiently
developed to allow us to make a fair evaluation of Vorhies’s claims of ineffective



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51193    Document: 00513763660    Page: 2   Date Filed: 11/17/2016


                                No. 15-51193

assistance of counsel; we therefore decline to consider the claims without
prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Vorhies’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                      2